                                                                        U.S. DISTRICT COURT
                                                                           BRUNS-'iC' -'IV.
                                                                        ?1'{i n'r* _3   [[. nc
                        3fntlje?!EnitebStates!                      Court /in <
                        Jfor tl)e ^otttljem JBisitrict of(§eorgian#Gf~^
                                       ^apcrosijs JBibisfion

              ROGERIO CHAVES SCOTTON,

                         Petitioner,                        CIVIL ACTION NO.: 5:19-cv-40


                   V.



              TRACY JOHNS,

                         Respondent.


                                                ORDER


                  After an independent and de novo review of the entire

              record, the Court concurs with the Magistrate Judge's Report and

              Recommendation.     Dkt. No. 7.   Petitioner Rogerio Scotton

              O'Scotton") did not file Objections to this Report and

              Recommendation.


                  Accordingly, the Court ADOPTS the Magistrate Judge's Report

              and Recommendation as the opinion of the COurt, DISMISSES

              without prejudice Scotton's 28 U.S.C. § 2241 Petition for

              failure to follow this Court's Orders and failure to prosecute,

              and DIRECTS the Clerk of Court to CLOSE this case and enter the


              appropriate judgment of dismissal.        Additionally, the Court




AO 72A
(Rev, 8/82)
              DENIES Scotton in forma pauperis status on appeal.

                   SO ORDERED, this    2^ day of                     2019




                                                GODBEY WOOD, JUDGE
                                             STATES DISTRICT COURT
                                               DISTRICT OF GEORGIA




AO 72A
(Rev. 8/82)
